Citation Nr: 0214049	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  97-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), assigned a 30 percent rating prior to 
October 1998 and currently assigned a 50 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which have assigned a 30 percent schedular rating for 
PTSD from April 1, 1996 and a 50 percent disability 
evaluation from October 28, 1998.  The RO has also denied 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  When a 100 percent 
schedular evaluation is granted, that grant renders a claim 
of entitlement to TDIU moot, as of the assigned effective 
date for the total evaluation, as further discussed herein.  


FINDING OF FACT

Psychiatric symptoms due to the veteran's service connected 
PTSD cause totally incapacitating psychoneurotic symptoms or 
total occupational and social impairment.  


CONCLUSION OF LAW

The schedular criteria for a 100 percent total schedular 
evaluation for service connected PTSD is warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including §§ 
4.3, 4.7, 4.132, Diagnostic Code 9411 (1989); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (effective from November 7, 
1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

By a rating decision dated in September 1995, service 
connection was granted for PTSD which was assigned a 10 
percent evaluation effective January 31, 1995.  Other than 
periods when a temporary total rating was in effect based on 
hospitalization under 38 C.F.R. § 4.29, the 10 percent 
schedular rating was continued until it was increased to 30 
percent effective April 1, 1996.  By a rating decision of 
March 1999, the RO increased the evaluation for PTSD to 50 
percent effective October 28, 1998.  

The veteran contends that the disability evaluation assigned 
does not accurately reflect the severity of his PTSD.  

The veteran was found disabled due to psychiatric symptoms by 
the Social Security Administration (or SSA) from July 1995 
with disability benefits beginning in January 1996.  

A VA hospital report accompanied by a report from his 
treating physician reflects that the veteran was hospitalized 
from February to March 1996 following a suicide attempt and 
eviction from his apartment.  Although he had been compliant 
with medications he had experienced auditory hallucinations 
prior to admission.  The veteran was released to the care of 
friends pending placement in a shelter.  

The veteran was again hospitalized by VA for treatment of 
PTSD from September to October 1996, October to November 
1996, and November 1996 to January 1997.  During the October 
to November 1996 hospitalization on one occasion the police 
had to be called to locate him and he was found in the 
bushes.  By discharge in January 1997 he was described as 
unemployable and on SSA benefits.  

The report of VA psychiatric examination in February 1997 
reflects that the veteran had enjoyed teaching very much 
years earlier but had left due to inability to deal with job 
pressure.  The veteran was described as mildly disheveled.  
He was nervous and agitated throughout the interview.  The 
veteran complained of depression, sleep disturbance with 
frequent nightmares, extreme irritability, fearfulness, 
paranoia, poor appetite, bad temper, heightened startle 
reaction, and restlessness.  He reported trying to live day 
by day relying only on his Social Security benefits.  He 
doubted he would ever be able to work.  The examiner 
described the symptoms of PTSD as moderate to severe and 
entered a Global Assessment of Functioning (GAF) score of 55.  

The veteran's hospitalization was again required for 
treatment of PTSD from January to February 1998 for depressed 
mood, suicidal ideation, and auditory hallucinations 
including the report that the television talked to him.  

In May 1998 a VA social worker opined that the veteran 
continued to be unable to work.  

VA outpatient treatment reports for October to November 1998 
reflect continued depression and worsening nightmares.  

On VA examination in December 2000, the veteran reported 
worsening psychiatric symptoms.  Examination including 
psychological testing reflecting severe symptoms of PTSD.  
The examiner indicated that review of the clinical records 
suggested more severe psychiatric symptoms than even those 
described by the veteran during the interview.  The examiner 
opined that the veteran's depressive symptoms and paranoia 
appeared to be secondary to his PTSD which caused severe 
social and occupational impairment.  It appeared unlikely the 
veteran would be capable of gainful employment.  The GAF 
score was 50.  

The veteran's outpatient treatment, records including group 
treatment reports, are consistent with symptoms which 
required the veteran's hospitalization from July 2000 to 
August 2000 following visual hallucinations around Memorial 
Day and July Fourth, involving recollections of combat in 
Vietnam.  Reportedly he had also been victimized by a 
roommate who had taken all his money.  

The veteran was again hospitalized for PTSD from August to 
November 2000 when one of his problems was homelessness.  The 
GAF score was 55.  

During the video hearing before the undersigned in August 
2002, the veteran testified that he was attending weekly 
outreach sessions at the VA; that he felt isolated and his 
only friends were people being treated with him; that his 
paranoia was becoming worse; and that intrusive thoughts were 
increasing.  


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (the Court) has recently held that 38 
C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In June 2001, the veteran sent a letter requesting assistance 
with his increased rating claim.  In July 2001, the RO 
responded with details on the records obtained and the RO's 
ongoing actions to obtain additional records identified by 
the veteran.  Information was provided regarding additional 
action available to the veteran including a toll-free 
telephone number if he had any question whatsoever regarding 
his claim.  

The veteran took advantage of this information by contacting 
the RO in August 2001 requesting information regarding his 
claim.  The veteran's Congressman again inquired concerning 
the status of the claim in December 2001.  A letter was 
provided to the Congressman and the veteran's representative 
reflecting action taken on the claim and the continued 
interest in and development of the claim.  A toll-free 
telephone number was again provided should there remain any 
question by the veteran concerning the claim.  

In January 2002, the veteran was further provided a 
supplemental statement of the case which contained more 
information to fulfill the requirements of the VCAA including 
the relevant law and regulations applicable to the claim and 
the types of evidence that could be submitted by him in 
support of his claim.  

In July 2002, when the RO informed the veteran that his case 
was being certified to the Board, he was again advised of the 
procedures involved in submitting additional evidence he 
might wish to submit.  

With regard to the development that has been undertaken in 
this case, the record includes voluminous VA medical records 
which are only briefly summarized herein.  The veteran has 
indicated that all his treatment has been by VA and he has 
not identified any other source of treatment.  A pertinent 
Social Security Administration decision and records related 
thereto has been obtained.  In addition to his numerous 
hospitalizations by VA, the veteran has been accorded 
compensation examinations which are of record, and all his 
outpatient records, including group therapy reports, have 
been obtained.  

In addition to the fact that no additional pertinent evidence 
has been identified by the veteran or his representative that 
is available but not obtained, the record shows that the 
veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased evaluation for the disability at issue.  The 
discussions in the statement of the case and supplements 
thereto have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  

Thus, although the claim was initially developed before the 
effective date of the VCAA, there is no reasonable 
possibility that further development would aid in 
substantiating the claim and, therefore further action under 
the VCAA is not necessary, especially in light of the 
decision made here.  

In short, the Board has carefully considered the currently 
applicable provisions of the VCAA in light of the record on 
appeal, and for the reasons expressed above finds that the 
development of the claim has been consistent with those 
provisions of the new law.  Accordingly, the Board will 
proceed to an evaluation of the issue of entitlement to an 
increased rating for PTSD, as stated above.  

Pertinent law and regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran contends that his PTSD is more severe than 
contemplated by the ratings assigned.  Effective November 7, 
1996, substantive changes were made to the schedular criteria 
for evaluating psychiatric disorders. See 38 C.F.R. §§ 4.125-
4.132 (1996); see also 61 Fed. Reg. 52695-52702 (1996).  The 
provisions of 38 C.F.R. § 4.16(c) were also eliminated.  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, these regulations cannot be applied prior to their 
effective date, see VAOGCPREC 3-00.

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment, a 30 percent disability evaluation was assigned.  
A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation was warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1989).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Appeals for Veterans Claims (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 (1993) was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirements 
that the Board articulate "reasons and bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).  

Under the amended criteria for evaluating PTSD, a 30 percent 
rating contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

GAF

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

Standard of review

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that a claimant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  To deny 
a claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

As noted above, the issues include consideration of whether 
the veteran should be granted ratings higher than 30 percent 
for the period prior to October 1998 and whether a grant of a 
rating higher than 50 percent is warranted thereafter.  On 
the basis of the evidence described above, and with 
resolution of reasonable doubt in the veteran's favor, it is 
the judgment of the Board that a 100 percent rating is 
warranted for the entire period from April 1, 1996.  

The Board's reasoning is that the veteran's psychiatric 
symptoms have been extremely severe during the entire period 
under consideration from April 1, 1996.  During this time, 
the service-connected PTSD has required multiple psychiatric 
hospitalizations during which there have been repeated 
findings that the veteran has no chance of employability and 
other data reflecting extreme difficulty in his social 
environment.  He experiences what clinicians have deemed to 
be related paranoia and this coupled with his victimization 
by others has led him to virtual isolation in the community.  
The veteran has required ever increasing psychiatric 
intervention to help him survive what began with a suicide 
attempt during this period and more recently events which 
have rendered him essentially destitute and homeless for a 
time.  

In short, the objective evidence shows that the veteran 
continues to be incapable of work and is limited in social 
interaction almost solely to clinicians and fellow patients.  
The psychiatric clinical findings and negative comments on 
the possibility of occupational functioning to include 
consideration of GAF scores warrant a conclusion that with 
resolution of doubt in the veteran's favor, his symptoms 
since April 1, 1996 due to his service connected PTSD more 
closely approximate the criteria for a 100 percent total 
schedular rating, whether viewed under the old or new rating 
criteria.  


ORDER

Entitlement to a total schedular rating for PTSD is granted, 
subject to the applicable regulations governing the payment 
of monetary benefits.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

